DETAILED ACTION
This office action is responsive to communication(s) filed on 11/30/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 are pending and are currently being examined.
Claims 1 and 16 are independent.

Claim Objections
Claims 6, 8, 11-12, 15 and 18 are objected to because of the following informalities:  
Claims 6, 8, 11-12, 15 and 18 recite “wherein plurality of review data”. It appears the applicant intended “wherein the plurality of review data”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6 and 14-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6:
Claim(s) 6 recite(s) “the second subset of the plurality of report sections”. There is insufficient antecedent basis for the limitation in the claim. For examination purposes, the examiner interprets as “[[the]] a second subset of the plurality of report sections”.

Claim 14:
Claim 14 recites “wherein the inference data indicates characterization data for a first abnormality detected in one of the first subset of the plurality of anatomical features”, yet previously, claim 1 recites “wherein the inference data indicates a first subset of a plurality of anatomical features of the medical scan are normal”. Here, it is unclear how there a first subset of a plurality of anatomical features is detected to be “normal” (in claim 1), yet a “first abnormality” is “detected in one of the first subset of the plurality of anatomical features” (incl claim 14). For examination purposes, the examiner interprets claim 14 as “wherein the inference data indicates characterization data for a first abnormality detected in one of a second subset of the plurality of anatomical features”.

Claim 15:
Claim 15 recites “wherein the inference data further indicates detection of a second abnormality in one of the non-null second subset of the plurality of anatomical features”. Here, it is unclear whether the “second abnormality” is or is not second to a first abnormality found in the non-null second subset. For examination purposes, the examiner interprets “wherein the inference data further indicates detection of an abnormality in one of the non-null second subset of the plurality of anatomical features”.
 
Claim 15 is also rejected for fully incorporating the deficiency of claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11, 14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steigauf; Wade J. et al. (hereinafter Steigauf – US 20160350919 A1).

Independent Claim 1:
Steigauf further teaches A report generating system, comprising: a network interface; a processing system that includes a processor; and a memory device that stores executable instructions that, when executed by the report generating system, configure the processor to perform operations comprising: (figs. 1 and 10)
receiving, via the network interface, a medical scan; (medical images [a “study”] is transferred between computers through a network, ¶¶ 23-24 and fig. 1)
generating inference data for the medical scan by performing an inference function that utilizes a computer vision model, (machine learning model’s analysis results in automated detection, indication or confirmation [generating inference data] of medical conditions within the images, ¶¶ 15 and 17 and fig. 5:520-560)
wherein the inference data indicates a first subset of a plurality of anatomical features of the medical scan are normal, (results for a study may include negative [normal] and positive [abnormal] findings, ¶¶ 46 and 52, a study may be unbundled into separated studies based on regions of anatomy, and the results may be combined and submitted back to the requesting medical facility, ¶ 30 and figs. 3 and 4 and 5:560; a first subset of a plurality of anatomical features of the medical scan is a group of one or more negative findings) 
wherein the computer vision model is trained on a plurality of training medical images; (¶¶ 48-49 and fig. 5:510)
identifying a set of default natural language text corresponding to the first subset of the plurality of anatomical features based on report template data; (the machine learning model may process text/natural language for training purposes based on the identified anatomical features, ¶¶ 51, 55, and 61, and the machine learning model can also provide [or “identify”] location and provide annotation [notes in natural language, such as “labeling” and preferred [“default”] phrasing or textual report output] of anatomical features based on conditions found in the image/study, ¶¶ 14-16 and 69; there is a set of implied rules [report template data] in the machine learning model for rearranging/reorganizing display characteristics of and annotating the images or reporting data for the study based on the conditions found in the studies, ¶ 16)
generating preliminary report data based on the inference data that includes the set of default natural language text for each of a first subset of a plurality of report sections corresponding to the first subset of the plurality of anatomical features; (using a user interface, an evaluating user may view and interact with preliminary diagnostic findings generated by a machine learning model [preliminary report data…that includes the set of default natural language text], ¶¶ 25 and 53 and fig. 5:570; the machine learning model may process text/natural language for training purposes based on the identified anatomical features, ¶¶ 51, 55, and 61, and the default natural language text”} phrasing or textual report output] of anatomical features based on conditions found in the image/study, ¶¶ 14-16 and 69; the study is unbundled and/or prioritized to result in multiple portions and placements groups [for example, a “higher location” on an evaluator’s worklist] partly based on anatomic regions, ¶¶ 29-30 and 66; the evaluators may verify and provide feedback on the automated [preliminary] findings for purposes of report generation, ¶ 68; the unbundling of a study into separate evaluative studies based on anatomic regions and priority, ¶¶ 29-30 and 66, is reflective of a plurality of report sections, and each of these sections may be annotated by the learning model based on the conditions [findings] found in them, as described above, ¶¶ 14-16 and 69)
facilitating display of the preliminary report data via an interactive user interface; (using a user interface, an evaluating user may view and interact with diagnostic findings generated by a machine learning model [preliminary report data], ¶¶ 25 and 53 and fig. 5:570; the unbundled images of the study may be assigned and provided to one [or more] evaluator worklist, ¶¶ 44-45 and 75, therefore the disclosure includes the preliminary report data being displayed via an [a single] interactive user interface
receiving a plurality of review data corresponding to the plurality of report sections based on user input in response to at least one prompt displayed via the interactive user interface; (the evaluating user may interact with the images or series of images and confirm or input diagnostic find values into the study via user interfaces, ¶ 25; such actions by the evaluator are prompted, ¶ 45, for e.g., by moving a portion of the study to a higher location, by highlighting the portion, or providing some alert in the graphical user interface, ¶ 66; the unbundled images of the study may be assigned and provided to one [or more] evaluator, ¶¶ 44-45 and 75, therefore the disclosure includes the preliminary report data being displayed via an [a single] interactive user interface; the unbundling of a study into separate evaluative studies based on anatomic regions and priority, ¶¶ 29-30 and 66, is reflective of a plurality of report sections, and each of these sections may be annotated by the learning model based on the conditions [findings] found in them, as described above, ¶¶ 14-16 and 69)
and generating final report data that includes natural language text data for each of the plurality of report sections based on the plurality of review data. (the multiple portions of the studies have been evaluated, the multiple portions are integrated into a combination as an “evaluation results” and are submitted back to the requesting medical facility, ¶¶ 30, 46 and 63, which is reflective of a final report, containing the natural; the unbundling of a study into separate evaluative studies based on anatomic plurality of report sections, and each of these sections may be annotated by the learning model based on the conditions [findings] found in them, as described above, ¶¶ 14-16 and 69) 

Claim 2:
The rejection of claim 1 is incorporated. Steigauf further teaches wherein the executable instructions, when executed by the processing system, further configure the processor to perform operations comprising: sending, via the network interface, the final report data to a report database. (a human evaluator performs evaluation activities, and then the results [final report data] of such activities are stored in [“sent to”] a results medical information database, ¶ 53 and fig. 5:570; an evaluator may modify the state of a report generated by a machine learning model, ¶ 68, and a study analysis database 906 is used to store such study evaluation states, ¶ 72, therefore the final report data [evaluator modifications] are necessarily “sent” to such database for storage)

Claim 3:
The rejection of claim 1 is incorporated. Steigauf further teaches wherein the executable instructions, when executed by the processing system, further configure the processor to perform operations comprising: retrieving, via the network interface, the report template data from a report template database. (the machine learning model database 904 may provide a location for storage of deep learning models, inputs, and relevant parameters for operation of the machine learning algorithms, ¶ 72, and such 

Claim 4:
The rejection of claim 1 is incorporated. Steigauf further teaches wherein the executable instructions, when executed by the processing system, further configure the processor to perform operations comprising:
identifying one of a plurality of medical scan categories corresponding to the medical scan; (the type of image [medical scan categories] is identified from image metadata, ¶ 33 )
and selecting the report template data from a plurality of report template data based on identifying one of the plurality of report template data corresponding to the one of the plurality of medical scan categories. (the learning models are selected based on type of images, ¶ 33; the selection of the different learning models is reflective of “selecting the report template data from a plurality of report template data based on identifying one of the plurality of report template data corresponding to the one of the plurality of medical scan categories”, at least because the learning models, as mentioned above, are responsible for labeling the study and rearranging/reorganize display/report characteristics, ¶ 16, also see ¶¶ 14-15)

Claim 5:
The rejection of claim 4 is incorporated. Steigauf further teaches wherein the executable instructions, when executed by the processing system, further configure the processor to perform operations comprising: determining the plurality of report sections based on the report template data, wherein the plurality of report sections correspond to a plurality of anatomical features corresponding to the one of the plurality of medical scan categories. (the learning models are selected based on type of images, ¶ 33; As mentioned above, the learning models are responsible for labeling the study and rearranging/reorganize display/report characteristics, ¶ 16, and the unbundling [by the learning models] of the study into separate studies is based on the anatomical regions, ¶ 30 and figs. 3-4)

Claim 7:
	The rejection of claim 1 is incorporated. Steigauf further teaches
wherein the inference data indicates at least one abnormality is present in a second subset of the plurality of anatomical features, (results for a study may include negative [normal] and positive [abnormal] findings in an anatomical region, e.g., lungs, ¶¶ 46 and 52)
and wherein generating the preliminary report data includes: generating proposed natural language text data for each of a second subset of the plurality of report sections corresponding to the second subset of the plurality of anatomical features based on the inference data, (the machine learning model can provide [“generate”] annotations, or “notes” in natural 
wherein the first subset of the plurality of report sections and the second subset of the plurality of report sections are mutually exclusive and collectively exhaustive with respect to the plurality of report sections. (all images and their related computer-generated results [that is the preliminary report] will either be reflective of “findings” or “no findings” [positive or negative], ¶ 52. Because images reflective of having “findings” cannot also be reflective of having “no findings”, and images reflective of having “no findings” cannot also be reflective of having “findings”, all sections of the report [results] are “mutually exclusive”; Also, because the entire set machine-evaluated images will be reflective of either a positive or negative result [“findings” or “no findings”], they encompass all possible outcomes of the results, and are therefore “collectively exhaustive”)

Claim 8:
	The rejection of claim 7 is incorporated. Steigauf further teaches
wherein the at least one prompt includes a prompt to review the proposed natural language text data for each of the second subset of the plurality of report sections, (the evaluators are instructed/prompted/guided to work on 
and wherein the plurality of review data includes review data for each of the second subset of the plurality of report sections. (the evaluator review/confirms the automated report, which consists of either positive or negative findings, ¶ 53 and fig. 5:570)

Claim 9:
	The rejection of claim 8 is incorporated. Steigauf further teaches wherein the plurality of review data includes at least one of:
first review data for a first one of the second subset of the plurality of report sections indicating approval of the proposed natural language text data for the first one of the second subset of the plurality of report sections, (the studies are annotated by the computer, e.g., with phrases [natural language], based on findings, ¶¶ 14-16 and 69, the evaluator review/confirms the automated report, which consists of either positive or negative findings, ¶¶ 53 and 68 and fig. 5:570; such confirmation is indicative of an “approval” of the proposed language text in the one or more sections of the report)
wherein the final report data is generated to include the proposed natural language text data for the first one of the plurality of report sections based on the first review data indicating approval of the proposed natural language text data for the first one of the second subset of the plurality of report sections; (after human evaluation, the human evaluators may integrate a combination of the evaluation results back to the requesting medical facility [final report data], ¶¶ 30, 46 and 63)
or second review data for a second one of the second subset of the plurality of report sections indicating at least one edit to the proposed natural language text data for the second one of the second subset of the plurality of report sections, (human evaluators may also modify reporting outputs, ¶ 37, before submitting to requesting facility, ¶¶ 30, 46 and 63)
wherein the final report data is generated to include the at least one edit to the proposed natural language text data for the second one of the plurality of report sections. (human evaluators may also modify reporting outputs, ¶ 37, before submitting to requesting facility, ¶¶ 30, 46 and 63)

Claim 10:
	The rejection of claim 1 is incorporated. Steigauf further teaches wherein the executable instructions, when executed by the processing system, further configure the processor to perform operations comprising:
facilitating display of the medical scan in conjunction with display of the preliminary report data; 
wherein the at least one prompt includes a prompt to verify whether each of the first subset of the plurality of anatomical features are normal in the medical scan via human review of the medical scan. (the human evaluator is prompted to review, ¶¶ 38 and 45, and the review for verification whether the condition was correctly or incorrectly detected by the model, ¶ 68)

Claim 11:
	The rejection of claim 10 is incorporated. Steigauf further teaches wherein the plurality of review data includes at least one of:
first review data for a first one of the first subset of the plurality of report sections indicating human verification of a corresponding one of the first subset of the plurality of anatomical features as normal in the medical scan via the human review of the medical scan, (a human evaluator provided confirmation of results, which include positive or negative [normal] findings, ¶ 53)
wherein the final report data is generated to include the default natural language text data for the first one of the plurality of report sections based on the human verification of the corresponding one of the first subset of the plurality of anatomical features as normal; (after human confirmation, the results are submitting to requesting facility [final report
or second review data for a second one of the first subset of the plurality of report sections indicating human-generated text data replacing the default natural language text data for the second one of the first subset of the plurality of report sections, 
wherein the human-generated text data indicates at least one abnormality identified in the human review of the medical scan that is included in a corresponding one of the first subset of the plurality of anatomical features,
wherein the final report data is generated to include the human-generated text data for the second one of the plurality of report sections. 

Claim 14:
	The rejection of claim 1 is incorporated. Steigauf further teaches 
wherein the computer vision model is trained to detect abnormalities in a set of the plurality of anatomical features, (Herein, the computer vision model is herein interpreted as referring to a whole file, or portion of a file that is trained. Because the algorithm, as a whole, can used to identify multiple anatomical features and any related conditions in those features, ¶¶ 47 and 51 and fig. 4, this is indicative of a different learning models, which are trained to detect medical conditions, are used for [or “are applicable to”] different anatomical features, ¶¶ 47 and 51 and fig. 4, so the learning models are chosen for at least one anatomical features; even trained to detect abnormalities in a set of the plurality of anatomical features)
wherein the computer vision model is trained to further characterize abnormalities detected in a first subset of the set of the plurality of anatomical features, (¶ 52, findings include additional information about the positive findings [further characterize abnormalities] are provided, e.g., size of an embolism and correlation information, ¶ 52)
wherein the inference data indicates characterization data for a first abnormality detected in one of a second subset of the plurality of anatomical features, (the findings, which include additional characterizing information for the abnormalities, see ¶ 52, are then viewable to a human evaluator for review and confirmation, ¶ 53)
and wherein generating the preliminary report data includes: generating proposed natural language text data for a first one of the plurality of report sections corresponding to the one of a second subset of the plurality of anatomical features that describes characteristics of the first abnormality based on the characterization data of the first abnormality in the inference data. (the findings, which include additional characterizing information, see ¶ 52, are then viewable to a human evaluator for review and confirmation, ¶ 53; such findings by the machine model may include phrasing/textual output [natural language text data], ¶ 69)

Independent Claim 16:
Claim(s) 16 is/are directed to a method containing the steps reflective of the functions of the system of claim 1, and is rejected using similar rationale(s).

Claim 17:
Claim(s) 17 is directed to a method containing the steps reflective of the functions of the system of claim 4, and is rejected using similar rationale(s).

Claim 19:
Claim(s) 19 is directed to a method containing the steps reflective of the functions of the system of claim 10, and is rejected using similar rationale(s).

Claim 20:
Claim(s) 20 is directed to a method containing the steps reflective of the functions of the system of claim 14, and is rejected using similar rationale(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steigauf (US 20160350919 A1) as applied to claims 1 and 16 above, and further in view of Ahn; Sam S. et al. (hereinafter Ahn – US 20110276348 A1).

Claim 6:
The rejection of claim 1 is incorporated. Steigauf further teaches
wherein the inference data indicates at least one abnormality is present in a second subset of the plurality of anatomical features, (results for a study may include negative [normal] and positive [abnormal] findings in an anatomical region, e.g., lungs, ¶¶ 46 and 52)
wherein generating the preliminary report data includes: denoting at least one of [[the]] a second subset of the plurality of report sections corresponding to the second subset of the plurality of anatomical features as requiring human-generated [evaluation] […] based on the inference data; (after the learning model has completed its evaluation of an image, it determines [denotes] that human review [evaluation] is required, e.g., by modification of workflow items, and making the human evaluator aware of the work item, e.g., by alerting the user ¶¶ 38-39, 45, 66 and 70 and fig. 5:570; the human evaluation is assisted by the inference data [computer generated results], ¶ 53 and fig. 5:570, so the required human is based on the inference data)
[…], 
wherein the plurality of review data includes human-generated text for the at least one of the second subset of the plurality of report sections entered via user input, (as mentioned above, the machine learning model can also provide location and annotation [notes in natural language, such as “labeling” and preferred {“default natural language text”} phrasing or textual report output] of anatomical features based on conditions found in the image/study, ¶¶ 14-16 and 69; such natural text can be modified by the human evaluator, at least because human and machine operations are combined for report generation, wherein the evaluator uses machine operation results and can provide feedback and modification of the conditions in the report, Abstract and ¶ 68, and these modifiable conditions, necessarily include the abovementioned natural text [annotations, such as labeling, phrasing/textual report output], see ¶¶ 14-16 and 69)
and wherein the final report data is generated to include the human-generated text for the at least one of the second subset of the plurality of report sections. (human and machine operations are combined for report generation, wherein the evaluator uses machine operation results, reflective of positive or negative findings, and can provide feedback and modification of the conditions in the report, ¶¶ 53 and 68 and fig 5:570)
Steigauf does not appear to expressly teach that the denoting is of required human-generated “text”, and wherein the at least one prompt includes a prompt to enter natural language text for the at least one of the second subset of the plurality of report sections. 
However, Ahn teaches/suggests: 
that denoting is of required human-generated “text” (output logic may require additional report text from a surgeon, ¶¶ 40 and 48)
wherein the at least one prompt includes a prompt to enter natural language text for the at least one of the second subset of the plurality of report sections (a surgeon is prompted to input report text or enhance report text automatically provided, ¶ 48). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Steigauf that the denoting is of required human-generated “text”, and wherein the at least one prompt includes a prompt to enter natural language text for the at least one of the second subset of the plurality of report sections, as taught/suggested by Ahn.
One would have been motivated to make such a combination in order to produce a better quality system that enhances the medical reports based on medical conditions or difficulties associated with a patient (Ahn ¶ 40).

Claim 18:
Claim(s) 18 is directed to a method containing the steps reflective of the functions of the system of claim 6, and is rejected using similar rationale(s).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steigauf (US 20160350919 A1) as applied to claims 1 above, and further in view of Griesmann; Daniel S et al. (hereinafter Griesmann – US 20180101923 A1) and Ahn; Sam S. et al. (hereinafter Ahn – US 20110276348 A1).

Claim 12:
	The rejection of claim 1 is incorporated. Steigauf further teaches
wherein the computer vision model is trained to detect abnormalities in a proper subset of the plurality of anatomical features, (different learning models, which are trained to detect medical conditions, are used for [or “are applicable to”] different anatomical features, ¶¶ 47 and 51 and fig. 4, therefore, e.g., a learning model suitable for Neuro region of the human anatomy would not be applicable for Body, Upper Extremities, or Lower Extremities regions, such region [the Neuro region] is a subset of the entire set that includes the Neuro, Body, Upper Extremities, and Lower Extremities regions. Because the subset is not equal to universal set, the subset is considered a “proper subset”)
wherein a set difference between the plurality of anatomical features and the proper subset of the plurality of anatomical features includes a non-null second proper subset of the plurality of anatomical features, (continuing with the above example, the set difference of the subset {Neuro} is all other anatomical regions not included in the subset {Neuro}. That is the set difference is {Body, Upper Extremities, Lower Extremities}, a non-null second proper subset of the plurality of anatomical features)
and wherein generating the preliminary report data includes: denoting a second subset of the plurality of report sections corresponding to the non-null second proper subset of the plurality of anatomical features as requiring human-generated [evaluation]; (after the learning model has completed its evaluation of an image, it determines [denotes] that human review [evaluation] is required, e.g., by modification of workflow items, and making the human evaluator aware of the work items, e.g., by alerting the user ¶¶ 38-39, 45, 66 and 70 and fig. 5:570; the human evaluation is assisted by the inference data [computer generated results], ¶ 53 and fig. 5:570, so the required human is based on the inference data)
[…], 
wherein the plurality of review data includes human-generated text for the at least one of the second subset of the plurality of report sections entered via user input, (as mentioned above, the machine learning model can also provide location and annotation [notes in natural language, such as “labeling” and preferred {“default natural language text”} phrasing or textual report output] of anatomical features based on conditions found in the image/study, ¶¶ 14-16 and 69; such natural text can be modified by the human evaluator, at least because human and machine operations are combined for report generation, wherein the evaluator uses machine operation results and can provide feedback and modification of the 
and wherein the final report data is generated to include the human-generated text for the at least one of the second subset of the plurality of report sections. (human and machine operations are combined for report generation, wherein the evaluator uses machine operation results, reflective of positive or negative findings, and can provide feedback and modification of the conditions in the report, ¶¶ 53 and 68 and fig 5:570)
Steigauf does not appear to expressly teach denoting of the second subset of [tasks] as requiring human-generated [actions] is based on being included in the set difference. 
However, Griesmann teaches/suggests denoting of the second subset of [tasks] as requiring human-generated [actions] is based on being included in the set difference (some tasks can be completed automatically by the models, see ¶ 42, but requests manual actions from users when models are not trained for certain features, ¶¶ 35 and 41. Herein, claimed set difference is reflective of all items in which the model is not trained). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Steigauf wherein denoting of the second subset of [tasks] as requiring human- based on being included in the set difference, as taught/suggested by Griesmann.
One would have been motivated to make such a combination in order to improve the reliability of the training models, by ensuring that all necessary report actions are completed, even when the models are untrained for such actions (Griesmann ¶ 41).
Steigauf, as modified, does not appear to expressly teach that the denoting of required actions is of entry of human-generated report section “text”, and wherein the at least one prompt includes a prompt to enter natural language text for the at least one of the second subset of the plurality of report sections. 
However, Ahn teaches/suggests: 
that the denoting of required actions is of entry of human-generated report section “text”, (output logic may require additional report text from a surgeon, ¶¶ 40 and 48)
wherein the at least one prompt includes a prompt to enter natural language text for the at least one of the second subset of the plurality of report sections (a surgeon is prompted to input report text or enhance report text automatically provided, ¶ 48). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Steigauf, as modified, wherein the denoting of required actions is of entry of human-generated report section “text”, and wherein the at least one prompt includes a prompt to enter natural language text for the at least one of the second subset of the plurality of report sections, as taught/suggested by Ahn.


Claim 13:
	The rejection of claim 12 is incorporated. Steigauf further teaches wherein the executable instructions, when executed by the processing system, further configure the processor to perform operations comprising:
retraining the computer vision model to detect abnormalities in at least one of the […] plurality of anatomical features based on utilizing additional training data, (the accuracy in which the models detect conditions in images is improved by the model using human created or verified results during a cycle of [or cyclical] training [which implies training and “retraining”], ¶¶ 34 and 36; different learning models, which are trained to detect medical conditions, are used for [or “are applicable to”] different anatomical features, ¶¶ 47 and 51 and fig. 4, herein, it is implied that one model can be trained in one set of anatomical features and another model can be trained in a different set of anatomical features)
wherein the additional training data includes the medical scan based on the human-generated text for the at least one of the second subset of the plurality of report sections. (machine evaluation of scans/pictures include textual output, ¶ 69; such textual output may be modified by the human-generated text)
Steigauf does not appear to expressly teach that the retraining of the model is for “non-null second proper subset of the” anatomical features. 
However, Griesmann teaches/suggests that the retraining of the model is for “non-null second proper subset of the” anatomical features (if the model is untrained, the model trainer will further train existing model to handle new/additional features, ¶¶ 35 and 41). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Steigauf wherein the retraining of the model is for “non-null second proper subset of the” the anatomical features, as taught/suggested by Griesmann.
One would have been motivated to make such a combination in order to improve the versatility of system by providing training on new features (Griesmann ¶ 41).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steigauf (US 20160350919 A1), as applied to claims 14 above, and further in view of Liu; Wen P. et al. (hereinafter Liu – US 20170337329 A1) and Ahn; Sam S. et al. (hereinafter Ahn – US 20110276348 A1).

Claim 15:
	
wherein a set difference between the set of the plurality of anatomical features and the first subset of the plurality of anatomical features includes a non-null second subset of the plurality of anatomical features (models are trained for one anatomical feature, see ¶¶ 47 and 51 and fig. 4; So assuming that the feature that the model is trained for [set of the plurality of anatomical features] is {Neuro}, and the subset found to be normal is {Lower Extremities}, then set difference between {Neuro} and {Lower Extremities} is the non-null second subset of {Neuro}),
wherein the non-null second subset of the plurality of anatomical features is a proper subset of the plurality of anatomical features, (the non-null second subset {Neuro} is a proper subset of the plurality of anatomical features because {Neuro} ≠ {Neuro, Body, Upper Extremities, Lower Extremities}) 
wherein the inference data further indicates detection of an abnormality in one of the non-null second subset of the plurality of anatomical features, (abnormalities, if present, can be detected in any of the anatomical features, ¶¶ 47 and 51 and fig. 4; Concerning claim interpretation, “the inference data” is interpreted as referring to multiple pieces of inference data calculated at different times, and that the data indication, in claim 15, of an abnormality in one of the non-null second subset is calculated after the inference data of claim 1 that denotes that “wherein the inference data indicates a first subset of a plurality of anatomical features of the medical scan are normal” and after the determining the set difference of claim 15)
and wherein generating the preliminary report data includes: denoting a second one of the plurality of report sections corresponding to the one of the non-null second subset of the plurality of anatomical features as requiring human-generated [evaluation] based on the inference data indicating detection of the second abnormality in the one of the non-null second subset of the plurality of anatomical features (after the learning model has completed its evaluation of an image, it determines [denotes] that human review [evaluation] is required, e.g., by modification of workflow items, and making the human evaluator aware of the work items, e.g., by alerting the user ¶¶ 38-39, 45, 66 and 70 and fig. 5:570; the human evaluation is assisted by the inference data [computer generated results], ¶ 53 and fig. 5:570, so the required human is based on the inference data)
[…]; 
wherein the at least one prompt includes a prompt to enter [evaluation] for the one of the non-null second subset of the plurality of anatomical features […], 
wherein the plurality of review data includes human-generated text describing the second abnormality entered via user input, (as mentioned above, the machine learning model can also provide location and annotation [notes in natural language, such as “labeling” and preferred {“default natural language text”} phrasing or textual report output] of anatomical features based on conditions found in the image/study, ¶¶ 14-16 and 69; such natural text can be modified by the human evaluator, at least because human and machine operations are combined for report generation, wherein the evaluator uses machine operation results and can provide feedback and modification of the conditions in the report, Abstract and ¶ 68, and these modifiable conditions, necessarily include the abovementioned natural text [annotations, such as labeling, phrasing/textual report output], see ¶¶ 14-16 and 69;)
and wherein the final report data is generated to include the human-generated text for one of the non-null second subset of the plurality of anatomical features. (human and machine operations are combined for report generation, wherein the evaluator uses machine operation results, reflective of positive or negative findings, and can provide feedback and modification of the conditions in the report, ¶¶ 53 and 68 and fig 5:570)
Steigauf, as modified, does not appear to expressly teach that the denoting of the required human-generated evaluation is further based on the one of the non-null second subset of the plurality of anatomical features being included in the set difference.
 further based on the one of the non-null second subset of the plurality of anatomical features being included in the set difference (a radiology reporting system includes learned models that include image reports of images with findings, while filtering out images that have been identified, with high confidence, as having no findings [identified as “normal”], so that the radiologist can focus only on pertinent images, Abstract and ¶¶ 1 and 44 and fig. 5). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Steigauf, as modified,  wherein the denoting of the required human-generated action is further based on the one of the non-null second subset of the plurality of anatomical features being included in the set difference, as taught/suggested by Liu.
One would have been motivated to make such a combination in order to improve the efficiency of system by allowing the evaluator to focus only on image portions that have not been identified as normal (Liu ¶¶ 2 and 44).
Steigauf does not appear to expressly teach that the denoting of required actions is of entry of human-generated report section “text describing the second abnormality” or that the prompt is for entry of “natural language text…describing the second abnormality”.
However, Ahn teaches/suggests 
that the denoting of required actions is of entry of human-generated report “text describing the second abnormality”
that the prompt is for entry of “natural language text…describing the second abnormality” (a surgeon is prompted to input report text or enhance report text automatically provided, ¶ 48)
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Steigauf wherein the denoting of required actions is of entry of human-generated report section “text describing the second abnormality” or that the prompt is for entry of “natural language text…describing the second abnormality”, as taught/suggested by Ahn.
One would have been motivated to make such a combination in order to produce a better quality system that enhances the medical reports based on medical conditions or difficulties associated with a patient (Ahn ¶ 40).

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Cahoon Benjamin Pulaski et al. (WO 2017201540 A1), pertinent for disclosing a system for processing digital image using a machine learning prediction model to classify or detect one or more particulates of the sample (Abstract)
Yang; Guoliang et al. (US 20130251233 A1), pertinent for disclosing creating a report from a radiological image using an electronic report template (Abstract).
Zhao; Tiecheng et al. (US 20150089365 A1), pertinent for disclosing automatic medical image processing system (Abstract), with tabulated reporting of findings and follow-up comparisons (¶ 114).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175